SHIRLEY S. ABRAHAMSON, C.J.
¶ 51. {dissenting). I agree with a number of the majority opinion's conclusions. I dissent, however, because I disagree with the majority's conclusion that the record in the present case demonstrates that Soto, the defendant, knowingly, intelligently, and voluntarily waived his right to be present in the same courtroom as the judge under Wis. Stat. § 971.04(l)(g) when judgment was pronounced.
¶ 52. First, I agree with the majority that under Wis. Stat. § 971.04(l)(g) Soto had a statutory right to be present in the same courtroom as the judge "at the pronouncement of judgment." Majority op., ¶ 27.
¶ 53. Section 971.04 was created in its current form by the legislature in 1969,1 before widespread telephone conferencing and videoconferencing existed. At that time, the legislature obviously did not contemplate long-distance telecommunications in the courtroom. Rather, the legislature envisioned judicial proceedings with the plaintiff, defendant, judge, and court staff physically present in the same courtroom. Telephone conferencing2 and videoconferencing3 came into the courtroom at a later date.
*71¶ 54. Thus, the date of the enactment of Wis. Stat. § 971.04 supports the conclusion that Soto had a statutory right to be present in the same courtroom as the judge at the pronouncement of judgment.
¶ 55. Second, I agree with the majority that the word "present" in Wis. Stat. § 971.04(1) should have the same meaning in each paragraph describing a proceeding, (a) though (g), of Wis. Stat. § 971.04(1). Majority op., ¶ 27. It does not make sense for the same word to have different meanings in the same statute.
¶ 56. Although the majority opinion frequently refers to the right of the defendant to be present at the plea hearing, the plea hearing is not mentioned in Wis. Stat. § 971.04(1) as a proceeding at which the defendant shall be present.4 The important proceeding for purposes of the statute and the instant case is the pronouncement of judgment.
*72¶ 57. Third, I agree with the majority that the defendant may waive his statutory right to be present in the same courtroom as the judge at the time judgment is pronounced and proceed by videoconferencing.5 Majority op., ¶¶ 42, 44. The law recognizes that a defendant may waive rights.
¶ 58. Fourth, I agree with the majority that such a waiver must be shown to be knowing, intelligent, and voluntary. Majority op, ¶ 45.
¶ 59. I dissent, however, because I disagree with the majority's conclusion that the record in the present case demonstrates that Soto, the defendant, knowingly, intelligently, and voluntarily waived his right to be present in the same courtroom as the judge under Wis. Stat. § 971.04(l)(g) when judgment was pronounced. See majority op., ¶¶ 48-49.
¶ 60. Soto asserts that he was not aware that he had such a right. He argues that if he did not know he had the right he could not possibly knowingly, intelligently, and voluntarily waive the right. See majority op., ¶ 11. Soto has never had a hearing to assess his claim, which on its face undercuts the argument that any waiver was knowing, intelligent, and voluntary.
¶ 61. It is difficult to understand how the majority can conclude that Soto's waiver of the right to be present at the pronouncement of judgment was knowing, intelligent, and voluntary when the majority acknowledges that Soto claims to be unaware that the right existed and that the circuit court did not inform Soto that the right existed.
*73¶ 62. Indeed, in Brunton v. Nuvell Credit Corp., 2010 WI 50, 325 Wis. 2d 135, 785 N.W.2d 302, a case relied upon by the majority at ¶ 40, the court explained that to establish a valid waiver of the statutory right the party relying on waiver must prove that the waiving party knew of the right being waived. Brunton explained: "Establishing that a party knew of the right at issue [proper venue] is essential to establishing waiver. . . . Stated differently, a valid waiver that intentionally relinquishes a right must be done with actual knowledge of the right being waived." Brunton, 325 Wis. 2d 135, ¶ 36 (defendant's waiver of right to proper venue under Wis. Stat. § 421.401(2)).
¶ 63. Similarly, in State v. Smith, 2012 WI 91, ¶¶ 52-57, 342 Wis. 2d 710, 817 N.W.2d 410, a case involving the right to a jury trial, the court acknowledged the necessity that a defendant be informed that a constitutional right exists before he or she may knowingly, intelligently, and voluntarily waive that right. The court stated: "[The defendant] was never informed that he had a constitutional right to a jury determination of the drug quantity, nor was he ever given the opportunity to waive or invoke that right. Accordingly, we hold that Smith did not waive his constitutional right to a jury determination of the drug quantity." Smith, 2012 WI 91, ¶ 57. Even though the defendant in Smith had entered a stipulation to the quantity of drug involved, this court held that the defendant had not knowingly, intelligently, and voluntarily waived the right to a jury trial on that issue because he was not informed that the right existed and he was not asked whether he wished to waive the right. Smith, 2012 WI 91, ¶¶ 54-57.
¶ 64. Nothing in the record in the present case demonstrates that the defendant knew he had a right to *74be present in the same courtroom as the circuit court judge. He was not told such a right exists. The majority's conclusion that there was a knowing, intelligent, and voluntary waiver is out of step with this court's case law and the record in the present case.
¶ 65. The majority lays out the relevant portion of the transcript at paragraph 47. The circuit court asked if everyone could see and hear.6 The circuit court then asked the defendant's attorney if he was "satisfied with appearing at the plea hearing by video teleconferencing" and asked the defendant if it was "all right with you that we are doing this plea hearing by video teleconferencing." (Emphases added.)
¶ 66. A plea hearing is not one of the proceedings included in Wis. Stat. § 971.04(1) in which the defendant shall be present. The circuit court asked the defendant's attorney and the defendant if it was all right with them to conduct "the plea hearing" by video teleconferencing. Noticeably absent is the circuit court asking the defendant's attorney and the defendant if it was all right with them to conduct "the pronouncement of judgment" by video teleconferencing. According to § 971.04(l)(g), it is at the "pronouncement of judgment" that the defendant shall be present. Absent from the colloquy is an agreement to have judgment pronounced at a proceeding in which the defendant and the circuit court judge were in different courtrooms with the proceeding conducted using videoconferencing.
¶ 67. Also crucially absent from the colloquy is any explicit statement to the defendant that he has the right to be present in the same courtroom as the circuit court judge at the "pronouncement of judgment" and *75that "he has the option of refusing to employ videoconferencing," which the majority asserts should be a part of the colloquy. Majority op., ¶ 46.
¶ 68. The defendant argues that he could not possibly have waived the right to be physically present at the pronouncement of judgment knowingly, intelligently, and voluntarily, because he claims he did not know such a right existed. See majority op., ¶ 11. Despite the defendant's claim that he was unaware the right existed and despite the colloquy not advising him of the right and not being focused on the pronouncement of judgment, the majority still concludes on the basis of a minimal colloquy and no evidentiary hearing that the waiver of the Wis. Stat. § 971.04(l)(g) right to be present at the "pronouncement of judgment" was valid.
¶ 69. The majority concludes that the waiver was valid because (1) the colloquy demonstrated that the defendant and his attorney could see, speak to, and hear the judge and vice versa, thereby demonstrating "that the videoconferencing was functioning properly," majority op., ¶ 48 (see also ¶ 46); and (2) the colloquy demonstrated that the circuit court's questions "suggested] to the defendant that he has the option of refusing to employ videoconferencing" and that he voluntarily consented to its use. Majority op., ¶ 46 (see also ¶ 49).
¶ 70. The only part of the record on which the majority could rely to determine that the defendant's waiver of his presence at the pronouncement of judgment was knowing, intelligent, and voluntary is the circuit court's question, "Is it all right with you that we are doing this plea hearing by video teleconferencing?" and the defendant's response, 'Yes sir." This is no assurance that the defendant's waiver of his presence at the pronouncement of judgment was truly knowing, intelligent, and voluntary.
*76¶ 71. Imagine such a "waiver" in other contexts. The court would not be satisfied that a defendant had knowingly, intelligently, and voluntarily waived the right to a jury trial if the circuit court simply asked, "Is it all right with you if I make the decision in your case?" and the defendant answered, "Yes, sir." If a defendant is not given a clear explanation of the right at issue and a clear assurance that saying "no" to the circuit court is allowed, we should not hold that the defendant knowingly, intelligently, and voluntarily waived the right.
¶ 72. The majority states that "different types of rights require different showings to demonstrate that the waiver is knowing, intelligent, and voluntary." See majority op., ¶ 45. However, the requirement of showing that a waiver is knowing, intelligent, and voluntary is the same from one right to another. No matter what right is at issue, a court must advise the defendant of the specific right and ask questions to ensure the defendant understands the right. Naturally, the questions necessary to ensure the defendant understands the right will differ depending on the nature of the right at issue.7 But the fact that different questions are relevant to demonstrate a knowing, intelligent, and voluntary waiver for different rights does not mean that the overarching requirement of showing that the waiver is knowing, intelligent, and voluntary is any different from one right to another.
¶ 73. I do not suggest that this court ought to impose a rigid rule on circuit courts for how they must determine that a defendant's waiver of the right to be present at the pronouncement of judgment is knowing, intelligent, and voluntary. However, to adhere to cases *77like Brunton and Smith, this court should not conclude that a defendant's waiver is knowing, intelligent, and voluntary unless it is assured from the record that the defendant knew of his or her right to be in the same courtroom as the judge, that the defendant knew he or she could exercise the right, that the defendant consented to the judge and defendant being in separate courtrooms, and that the defendant's consent was given voluntarily without threat or promise.8
¶ 74. Furthermore, the majority's conclusion that the meager colloquy in the present case sufficiently establishes a knowing, intelligent, and voluntary waiver flies in the face of the express statements of this court in adopting rules regarding videoconferencing. The comment in the Supreme Court's Order adopting videoconferencing states that the "intent of [Wis. Stat.] s. 885.60 [is] to scrupulously protect the rights of criminal defendants . . . by preserving to such litigants the right to be physically present in court at all critical stages of their proceedings."9
¶ 75. A formal colloquy is not always an absolute requirement, depending on the right involved, but it is often an easy and good way of assuring a knowing, intelligent, and voluntary waiver. The majority relies on State v. Denson, 2011 WI 70, ¶ 63, 335 Wis. 2d 681, 799 N.W.2d 831, in which the court held that "circuit courts *78are not required to conduct an on-the-record colloquy to determine whether a defendant is knowingly, voluntarily, and intelligently waiving his or her right not to testify." See majority op., ¶ 45. In contrast, such an on-the-record colloquy is required for waiver of the right to testify.10
¶ 76. The Denson court made this decision after considering at some length the unique potential troublesome consequences of a circuit court's conducting a colloquy on the right not to testify. See Denson, 335 Wis. 2d 681, ¶¶ 64-66.11 Given the unique concerns if a colloquy on the right not to testify were required, the court held that it was acceptable for the issue of whether the waiver of the right not to testify was knowing, intelligent, and voluntary to be decided at a postconviction evidentiary hearing. Denson, 335 Wis. 2d 681, ¶ 68.
¶ 77. Denson stands for the proposition that for the particular right at issue in that case, a non-existent or inadequate colloquy may not warrant automatic reversal. Denson does not stand for the proposition that anything less than a knowing, intelligent, and voluntary waiver will suffice for a right subject to waiver.12 The record in the present case, unlike in Denson, does not *79sufficiently demonstrate that the defendant's waiver of the right to be present at the pronouncement of judgment was knowing, intelligent, and voluntary.
¶ 78. In Denson there was a postconviction evidentiary hearing to determine whether the waiver was knowing, intelligent, and voluntary. In the present case, unlike in Denson, there was neither an adequate colloquy nor a postconviction evidentiary hearing to establish that Soto's waiver was knowing, intelligent, and voluntary. Nothing in Denson changes the rule that the record must demonstrate to an appellate court that the defendant's waiver of the right to be present was knowing, intelligent, and voluntary.
¶ 79. The majority also relies on Rao v. WMA Securities, Inc., 2008 WI 73, 310 Wis. 2d 623, 752 N.W.2d 220, for its proposition that a less demanding showing is required for the waiver of certain rights. See majority op., ¶ 45.
¶ 80. In Rao, the right in question was the "Article I, Section 5 right of trial by jury" in the Wisconsin Constitution. Rao, 310 Wis. 2d 623, ¶ 22. Article I, Section 5 of the Wisconsin Constitution provides that the right of trial by jury may be waived by the parties in all cases in the manner prescribed by law. Section 5 reads in full as follows:
The right of trial by jury shall remain inviolate, and shall extend to all cases at law without regard to the amount in controversy; but a jury trial may be waived by the parties in all cases in the manner prescribed by law. Provided, however, that the legislature may, from time to time, by statute provide that a valid verdict, in civil cases, may be based on the votes of a specified number of the jury, not less than five-sixths thereof. (Emphasis added.)
*80¶ 81. The question presented in Rao was whether the defendant waived the right of trial by jury "in the manner prescribed by law." The court in previous cases had declared that a defendant "has no vested right under art. I, sec. 5 [of the Wisconsin Constitution], to the manner or time in which [the right of trial by jury] may be exercised or waived, since these are merely procedural matters to be determined by law."13
¶ 82. The manner in which the Article I, Section 5 right of trial by jury may be waived is governed principally by Wis. Stat. § (Rule) 805.01(3). Section (Rule) 805.01(3) sets forth two ways in which the right of trial by jury may be waived. First, a party's failure to demand a jury trial timely in accordance with § (Rule) 805.01(2) constitutes a waiver of the jury trial right. Second, the parties or their attorneys of record may waive the right by written stipulation filed with the court or by oral stipulation made in open court and entered in the record. A party may also waive the jury trial right by failing to pay the jury fee timely. Wis. Stat. § 814.61(4).
¶ 83. As both Wis. Stat. § (Rule) 805.01(3) and Wis. Stat. § 814.61 make clear, a party's "waiver" of the Article I, Section 5 right of trial by jury need not be a "waiver" in the strict sense of that word, that is, an "intentional relinquishment of a known right." Instead, a party may "waive" the Article I, Section 5 right of trial by jury by failing to assert the right timely (as when a party fails to demand a jury trial timely in accordance with § (Rule) 805.01(2)) or by violating a law setting conditions on the party's exercise of the jury trial right *81(as when a party fails to pay the jury fee timely in accordance with Wis. Stat. § 814.61). The Rao court explained that this form of "waiver" is more akin to "forfeiture" than to "waiver" in the strictest sense of waiver being an intentional relinquishment of a known right.
¶ 84. Thus, Rao does not stand for the proposition that some rights subject to a knowing, intelligent, and voluntary waiver may be waived with a less demanding showing than others. It stands simply for the proposition that in accordance with the very text of the Wisconsin Constitution, the right to a jury trial may be relinquished in the manner prescribed by law.
¶ 85. The right in Rao was subject to forfeiture, by virtue of the Wisconsin Constitution and the relevant statutes and supreme court rule. Conversely, the statutory right in the present case, as the majority holds, is subject to a waiver, which must be shown to be knowing, intelligent, and voluntary. No such showing has been made in the present case.
¶ 86. We have previously held that" [establishing that a party knew of the right at issue is essential to establishing waiver. . . . Stated differently, a valid waiver that intentionally relinquishes a right must be done with actual knowledge of the right being waived." Brunton, 325 Wis. 2d 135, ¶ 36. In the present case, there is nothing in the record to demonstrate that the defendant knew the right existed and, in fact, the defendant argues that he did not know the right existed.
¶ 87. Following the court's reasoning in Denson, I would hold that an evidentiary hearing is necessary to determine whether the defendant's waiver of the right to be present at the pronouncement of judgment was knowing, intelligent, and voluntary.
*82¶ 88. For the reasons set forth, I dissent.
¶ 89. I am authorized to state that Justice ANN WALSH BRADLEY joins this dissent.

 Laws of 1969, ch. 255.
Prior to 1969, Wis. Stat. § 957.07 (1967) provided: "A defendant accused of a felony shall be personally present during the trial. A defendant accused of a misdemeanor may at his written request and by leave of court be tried in his absence if represented by his attorney duly authorized for that purpose."


 Telephone or live audio-visual means, Wis. Stat. § 967.08, was authorized by supreme court order in 1987 to be used in certain limited contexts. See S. Ct. Order, In the Matter of the Amendment of Rules of Civil, Criminal and Appellate Procedure: Proceedings by Telephone and Audio-Visual Means, 141 Wis. 2d xiii (eff. Oct. 29, 1987).


 A rule governing the use of videoconferencing in the *71courts, Wis. Stat. § (Rule) 885.60, was created by supreme court order in 2008. See S. Ct. Order 07-12, 305 Wis. 2d xli (eff. July 1, 2008).


 Wisconsin Stat. § 971.04 provides as follows:
Defendant to be present. (1) Except as provided in subs. (2) and (3), the defendant shall be present:
(a) At the arraignment;
(b) At trial;
(c) During voir dire of the trial jury;
(d) At any evidentiary hearing;
(e) At any view by the jury;
(f) When the jury returns its verdict;
(g) At the pronouncement of judgment and the imposition of sentence;
(h) At any other proceeding when ordered by the court.


 This appeal does not address whether a defendant may waive the right to be present at other proceedings included in Wis. Stat. § 971.04(1). Those are questions for another day.


 The videoconferencing rule lays out technical and operational standards. See Wis. Stat. § (Rule) 885.54(l)(a).


 See, e.g., State v. Anderson, 2002 WI 7, ¶ 24, 249 Wis. 2d 586, 638 N.W.2d 301 (providing specific instructions to circuit courts for finding a knowing, intelligent, and voluntary waiver of the right to a jury trial).


 As the majority explains, the circuit court should also ascertain that the videoconferencing technology is functioning properly, but the controversy in the present case is not about the quality of the technology. A defendant who waives the Wis. Stat. § 971.04(l)(g) right to be present at the pronouncement of judgment might nonetheless have a colorable claim on other grounds if it turns out the quality of the videoconferencing technology is inadequate.


 See S. Ct. Order 07-12, 305 Wis. 2d xlvii-xlviii (eff. July 1, 2008) (emphases added).


 See State v. Weed, 2003 WI 85, ¶ 2, 263 Wis. 2d 434, 666 N.W.2d 485.


 The court nonetheless recommended that circuit courts conduct an on-the-record colloquy because it is the "clearest and most efficient means of ensuring that the defendant has validly waived his or her right not to testify ...." State v. Denson, 2011 WI 70, ¶ 67, 335 Wis. 2d 681, 799 N.W.2d 831 (internal quotation marks omitted).


 In Denson, it was established at a postconviction evidentiary hearing that the waiver was knowing, intelligent, and voluntary. Denson, 335 Wis. 2d 681, ¶ 71.


 Phelps v. Physicians Ins. Co. of Wis., Inc., 2005 WI 85, ¶ 32, 282 Wis. 2d 69, 698 N.W.2d 643 (quotation marks omitted).